                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

       Plaintiff,                 CRIMINAL NO. 16-cr-20197

  v.                              HON. DENISE PAGE HOOD
                                  CHIEF U.S. DISTRICT JUDGE
  JOSEPH SAAD,

       Defendant.


   RESPONSE BY THE UNITED STATES IN OPPOSITION TO
   DEFENDANT’S EMERGENCY MOTION FOR IMMEDIATE
             REDUCTION OF SENTENCE


  The prisoner, Joseph Saad, pled guilty before this court to aiding and

abetting the unlawful distribution of the prescription controlled

substance hydrocodone, in violation of 21 U.S.C. § 841(a)(1). As this

court noted at sentencing, the defendant operated a “pill mill” that put

1.4 million dosage units of controlled substances into the community.

(R. 38: Sentencing Tr., PgID 319-320) As the owner of not one but two

different clinics, the defendant hired complicit doctors, including the

elderly Dr. Lutwin, to write unlawful prescriptions so Joseph Saad
could profit. Mr. Saad was the most culpable person in this case. See

generally R. 25, Government’s Sentencing Memorandum.

  His sentencing guideline calculation was initially 210-262 months,

reflecting the seriousness of the large-scale pill mill operations he

conducted. (R. 38: Sentencing TR, PgID 319-320) His sentence was

limited to 120 months by the plea agreement. This court exercised

considerable leniency in sentencing Mr. Saad to 72 months of

imprisonment, far below the minimum of 210 months suggested for the

most culpable person in a 1.4 million dosage “pill mill.” The defendant’s

age and medical conditions were specifically referenced in both the

court’s sentencing remarks and the judgment. This court was well

aware of his medical conditions in imposing its sentence of 72 months.

  Mr. Saad was sentenced on June 22, 2017. The undersigned does not

know the exact date he began to serve his sentence, but it is typically

within a month or two after sentence is imposed. This means the

defendant has served approximately 33 months in custody. The

defendant wants his sentence reduced to time served. This extreme

remedy is unsupported by the medical record or the statutory
requirement that a sentence reflect the “seriousness of the offense” and

“promote respect for the law.” 18 U.S.C. § 3553(a)(2)(A).

  The defendant’s argument is based on three sets of medical issues.

The medical issues he already had at sentencing such as kidney disease,

hypertension, sleep apnea and shingles are not alleged in this motion to

have worsened, at least not sufficiently to justify compassionate release.

And standing alone, there would be no reason these conditions would

justify this court ignoring the 30-day requirement of allowing the

Bureau of Prisons to consider the prisoner’s compassionate release

request.

  The medical issues related to a possible recurrence of cancer have not

been verified with the Bureau of Prisons in the few days since the

prisoner filed this motion. But the short answer to any allegation that

the prisoner’s serious medical needs are being ignored is to order the

BOP to take care of them. The prisoner’s ability to obtain the quickest

follow-up on a possible cancer recurrence is within the prison system,

not with a possibly overburdened civilian doctor lacking access to his

recent medical records and tests.
  Finally, the defendant refers to the Covid-19 issues in seeking

compassionate release. The court is well aware of the efforts within the

prison system to control and mitigate the effects of the virus. The fact

that the virus is in the prison system- and also in the community- does

not automatically justify a compassionate release for all prisoners, even

those who are older and with medical issues.

  The Bureau of Prisons is already evaluating and releasing inmates

most at risk from the COVID-19 pandemic. Following two recent

directives from the Attorney General, the Bureau of Prisons is urgently

assessing its entire prison population to determine which inmates are

eligible for home confinement, face the most risk from COVID-19, and

pose the least danger to public safety. That process requires the Bureau

of Prisons to identify the best candidates for release, ensure that their

homes are suitable for home confinement, and arrange a way to

quarantine each of them for 14 days. This necessarily requires

prioritizing the most pressing cases. Mr. Saad should not be allowed to

bypass this process simply by petitioning the Court. The BOP website,

accessed today, indicates that1,362 inmates have already been released

through its enhanced home confinement program in response to Covid-
19. Allowing the BOP to conduct this process in a fair and uniform

manner is far better than allowing individual district court judges to

address the issue in a piecemeal fashion.

     Mr. Saad does not qualify for compassionate release. Because he

admits he has not exhausted his efforts for compassionate release from

the Bureau of Prisons based on COVID-19, as required under 18 U.S.C.

§ 3582(c)(1)(A), the Court does not have jurisdiction to address his

COVID-19-based argument. Nor do his characteristics qualify him for

compassionate release under that statute.

                                Argument

I.     Federal prisoners are already being considered for home
       confinement during the COVID-19 pandemic, and prisoner
       Saad should not be permitted to bypass that process.

       A.    The Bureau of Prisons has new authority to place
             federal prisoners in home confinement.

     The Bureau of Prisons is already increasing the placement of federal

prisoners in home confinement based on COVID-19, and its authority to

do so has now been expanded. Previously, 18 U.S.C. § 3624(c)(2)

authorized the Bureau of Prisons “to place a prisoner in home

confinement” only “for the shorter of 10 percent of the term of

imprisonment . . . or 6 months.” Id. But new legislation now temporarily
permits the Bureau of Prisons to “lengthen the maximum amount of

time for which [it] is authorized to place a prisoner in home

confinement.” Coronavirus Aid, Relief, and Economic Security Act

(CARES Act), § 12003(b)(2), Pub. Law 116-136, 134 Stat 281, 516 (Mar.

27, 2020).

  In addition, the Attorney General has recently issued two directives

to the Bureau of Prisons, making the finding that triggers the increased

statutory authority under § 3624(c)(2) and ordering the Bureau of

Prisons to use the “various statutory authorities to grant home

confinement for inmates seeking transfer in connection with the

ongoing COVID-19 pandemic.” (03-26-2020 Directive to BOP, at 1

(attached as Ex. 1); 04-03-2020 Directive to BOP, at 1 (attached as Ex.

2)). The Attorney General’s directives remind the Bureau of Prisons to

consider “the statutory requirements for home confinement.” (03-26-

2020 Directive to BOP, at 1). These statutory requirements include the

requirements in 18 U.S.C. § 3624(c) and (g) for home confinement in

general, as well as the requirements in 34 U.S.C. § 60541(g) for some

elderly and terminally ill offenders.
  The directives also require the Bureau of Prisons to identify the

inmates most at risk from COVID-19 and “to consider the totality of

circumstances for each individual inmate” in deciding whether home

confinement is appropriate. (03-26-2020 Directive to BOP, at 1). And

the directives instruct the Bureau of Prisons to consider “all at-risk

inmates—not only those who were previously eligible for transfer” into

home confinement. (04-03-2020 Directive to BOP, at 2 (emphasis

added)).

  In evaluating each inmate under these new directives, the Bureau of

Prisons must balance at least four general considerations:

     1.) The inmate’s age and vulnerability to COVID-19;

     2.) Whether home confinement would actually decrease the

           inmate’s risk of contracting COVID-19;

     3.) Whether the inmate is at one of the facilities most affected by

           COVID-19; and

     4.) Whether the inmate’s release into home confinement would

           risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). Evaluating

the inmate’s risk to the public requires assessing not only the inmate’s
crime of conviction, but also his criminal history, the resources and

security level of his prison facility, his proposed home-confinement

location, his disciplinary record in prison, and his risk of recidivism.

(03-26-2020 Directive to BOP).

  Those criteria make sense. The Bureau of Prisons cannot open its

facilities’ gates indiscriminately and unleash tens of thousands of

prisoners. (04-03-2020 Directive to BOP, at 2–3). That is true in normal

times, and it is particularly true given the strain on our medical system

right now. The Bureau of Prisons is focused on releasing inmates who

are the most vulnerable to COVID-19 and whose release will least

endanger public safety.

     B.    Even if Saad is eligible for home confinement, he
           should not be permitted to cut in front of other
           inmates for consideration by the Bureau of Prisons.

  Mr. Saad has the opportunity to be granted home confinement under

the new legislation and Attorney General’s directives. But he should not

be permitted to push his way past other inmates

  Further, even if the Bureau of Prisons decides to release Mr. Saad

into home confinement, it must first ensure that any home-confinement

location is suitable for release, does not place him at an even greater
risk of contracting COVID-19, and does not place members of the public

at risk from him. (03-26-2020 Directive to BOP; 04-03-2020 Directive to

BOP). Although the Bureau of Prisons is expediting that process—

particularly at the facilities most affected by COVID-19—it cannot

happen overnight. Every potentially eligible inmate cannot be released

simultaneously. The Bureau of Prisons should be permitted to prioritize

the inmates who are least dangerous to the public and most vulnerable

to COVID-19.

   The Bureau of Prisons is also working around the clock to protect

any inmates who are not eligible for discretionary release. Inmates at

every institution, including FCI Milan, are being protected by a new

shelter-in-place protocol to decrease the spread of the virus. Even prior

to the national lockdown, the Bureau of Prisons had already instituted

a number of precautionary measures to reduce the risk of infection. A

full run-down of those measures is available on the Bureau of Prisons’

COVID-19 Action Plan website. Although no plan is perfect, these

measures will help federal inmates remain protected from COVID-19

and ensure that they receive any required medical care during these

difficult times.
II.     The Court should deny Mr. Saad’s motion for
        compassionate release.

      Section 603(b) of the First Step Act of 2018 amended 18 U.S.C.

§ 3582 to afford inmates the right to seek compassionate release on

their own motion, when previously only the Bureau of Prisons’ Director

could do so. But first, inmates must request compassionate release and

exhaust their administrative remedies with the Bureau of Prisons, or

wait 30 days in the event the Bureau of Prisons fails to act on their

request. 18 U.S.C. § 3582(c)(1)(A). Second, a court may only grant

compassionate release based on an individual inmate’s “extraordinary

and compelling reasons,” which must be consistent with the Sentencing

Commission’s policy statement and which the inmate has the burden of

showing. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13(1)(A), (3); United

States v. Hamilton, 715 F.3d 328, 327 (11th Cir. 2013). And third, a

court must consider the factors set forth in 18 U.S.C. § 3553(a).

        A.    The Court is barred from granting release because
              Mr. Saad has not exhausted his administrative
              remedies.

      The Court must dismiss Saad’s motion because he admits he has not

satisfied the exhaustion requirement for compassionate release under

18 U.S.C. § 3582(c)(1)(A). Before an inmate moves for compassionate
release in court, he “must ask the Bureau of Prisons[] to do so on [his]

behalf, give BOP thirty days to respond, and exhaust any available

administrative appeals.” United States v. Raia, __ F.3d __, No. 20-1033,

2020 WL 1647922, at *1 (3d Cir. Apr. 2, 2020) (summarizing

§ 3582(c)(1)(A)).

  Statutory exhaustion requirements, like the one in § 3582(c)(1)(A),

are mandatory. Ross v. Blake, 136 S. Ct. 1850, 1855–57 (2016). Those

requirements may not be excused, even to account for “special

circumstances.” Id. Those requirements also mean that a party may not

move for relief in court based on a different ground than the one he

raised during the administrative process. See Hasan v. Ashcroft, 397

F.3d 417, 419–20 (6th Cir. 2005).

  The defendant argues that the statutory requirement is not

jurisdictional. That argument is refuted by the cases cited below. And

in any event, this Court is not in the practice of ignoring federal

statutes, jurisdictional or not, simply because the prisoner finds them

inconvenient.

  That failure is fatal to this claim. As the Third Circuit explained

recently in denying a similar, unexhausted motion for compassionate
release, the COVID-19 pandemic does not permit inmates or district

judges to bypass § 3582(c)(1)(A)’s exhaustion requirement. Raia, __ F.3d

__, 2020 WL 1647922, at *2. Rather, “[g]iven Bureau of Prisons’s shared

desire for a safe and healthy prison environment, . . . strict compliance

with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and

critical—importance.” Id.; see also United States v. Eberhart, No. 13-CR-

00313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“Because

defendant has not satisfied the exhaustion requirement, the court lacks

authority to grant relief [based on COVID-19] under § 3582(c)(1)(A)(i).”).

So Mr. Saad’s motion must be denied on that basis alone.

     B.    There are no extraordinary and compelling reasons to
           grant compassionate release.

  Even if Mr. Saad had exhausted his administrative remedies,

compassionate release would be improper. The First Step Act did not

change the substantive requirement that compassionate release be

“consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A); United States v. Saldana, No.

19-7057, 2020 WL 1486892, at *3 (10th Cir. Mar. 26, 2020). Nor did

Congress remove the directive that the Commission, not the judiciary,

adopt the policies regarding “what should be considered extraordinary
and compelling reasons for sentence reduction.” 28 U.S.C. § 994(a)(2)(C)

& (t).

   In that sense, the compassionate-release standard mirrors the

identically-worded standard for sentence reductions under 18 U.S.C.

§ 3582(c)(2) based on retroactive guideline amendments. In both

contexts, the Sentencing Commission’s policy statements place “hard

limit[s] on a court’s ability to reduce the sentence.” United States v.

Jackson, 751 F.3d 707, 711 (6th Cir. 2014). And the Supreme Court has

upheld those limits under § 3582(c)(2), stressing that “Congress charged

the Commission with determining in what circumstances and by what

amount the sentences of prisoners affected by Guidelines amendments

may be reduced.” Dillon v. United States, 560 U.S. 817, 830 (2010). So

even when an inmate asks a district court to disregard those limits, the

Commission’s restraints “on a district court’s sentence-reduction

authority [are] absolute.” Jackson, 751 F.3d at 711; accord United

States v. Horn, 612 F.3d 524, 527–28 (6th Cir. 2010).

   For compassionate release, the Sentencing Commission has fulfilled

Congress’s directive in its policy statement in USSG § 1B1.13. That

policy statement limits “extraordinary and compelling reasons” to four
categories: (1) the inmate’s medical condition; (2) the inmate’s age;

(3) the inmate’s family circumstances; and (4) other reasons “[a]s

determined by the Director of the Bureau of Prisons.” USSG § 1B1.13

cmt. n.1. Unless an inmate’s circumstances fall within those categories,

he is not eligible for compassionate release. 18 U.S.C. § 3582(c)(1)(A);

Saldana, 2020 WL 1486892, at *3; cf. Dillon, 560 U.S. at 830.

  Mr. Saad relies on his age of 71 years and his medical conditions, but

he is not eligible for compassionate release on either basis. The

applicable sentencing guidelines and comments, USSG § 1B1.13, with

n.1, give four general reasons for compassionate release. (1) The

prisoner does not qualify as one with a terminal illness. (2) He does not

qualify as one whose conditions prevent him from engaging in self-care

at the facility. (3) He does not qualify as someone who is over 65, has

serious medical issues, and has served over 75% of his sentence. (4) He

does not need to serve as a sole caregiver due to a death in the family.

  Nor is Mr. Saad correct in suggesting that the COVID-19 pandemic

alters this analysis. The crux of his claim is that he could contract

COVID-19 and that the virus could jeopardize his health. But there is a

risk of contracting the disease in prison, and also a risk of contracting
the disease if released to home confinement. Standing alone, this is not

enough to satisfy § 1B1.13’s criteria.

  Nor is Mr. Saad eligible for compassionate release based on the

“other reasons” category. For this category, the Bureau of Prisons has

issued Program Statement 5050.50, which contains standards for

eligibility that are related to but somewhat more extensive than the

first three categories. Mr. Saad has not shown that he satisfies those

standards, and the COVID-19 pandemic does nothing to change that.

   Further, because Congress and the Sentencing Commission have

mandated that “other reasons” for eligibility be determined by the

Bureau of Prisons, not the judiciary, the Court lacks the authority to

grant compassionate release based on the threat posed to prisoner Saad

by the COVID-19 pandemic. See United States v. Saldana, No. 19-7057,

2020 WL 1486892, at *3 (10th Cir. Mar. 26, 2020); United States v.

Lynn, 2019 WL 3805349, at *4-5 (S.D. Ala. Aug. 13, 2019); United

States v. Shields, 2019 WL 2359231, at *4 (N.D. Cal. June 4, 2019);

United States v. Willingham, 2019 WL 6733028, at *2 (S.D. Ga. Dec. 10,

2019); United States v. McGraw, 2019 WL 2059488, *2 (S.D. Ind. 2019);

United States v. Washington, 2019 WL 6220984, at *2 (E.D. Ky. Nov.
21, 2019); United States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M.

2019); United States v. Ebbers, 2020 WL 91399, *4 (S.D.N.Y. Jan. 8,

2020); United States v. Overcash, 2019 WL 1472104, at *2 (W.D.N.C.

Apr. 3, 2019); United States v. York, 2019 WL 3241166, at *4 (E.D.

Tenn. July 18, 2019).

  Even if that judicial authority existed, the COVID-19 pandemic does

not qualify as the type of inmate-specific reason permitting

compassionate release. As the Third Circuit explained, “the mere

existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive

and professional efforts to curtail the virus’s spread.” United States v.

Raia, __ F.3d __, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

2020). The Bureau of Prisons has worked around the clock to implement

precautionary measures reducing the risk from COVID-19 to Mr. Saad

and other inmates. And if COVID-19, standing alone, qualified as an

“extraordinary and compelling reason[]” for relief, there would be no

limiting principle: every inmate—no matter his actual risk of

contracting COVID-19 in prison, no matter his risk of contracting
COVID-19 if released, and no matter his risk of developing

complications from COVID-19, either in prison or on release—would be

presumptively entitled to relief under § 3582(c)(1)(A). Nothing in the

statute or USSG § 1B1.13 supports such an unbounded interpretation.

     C.    The factors set forth in 18 U.S.C. § 3553(a) also do not
           support relief.

  Even when an inmate is statutorily eligible for a sentence

modification based on an “extraordinary and compelling reason,”

compassionate release is not necessarily appropriate. Before ordering

relief, courts must consider the factors set forth in 18 U.S.C. § 3553(a).

So even if the Court were to find prisoner Saad eligible for

compassionate release, the § 3553(a) factors should still disqualify him.

  The prisoner cites the threat to public health caused by the pandemic

in asking for release. This is ironic, since his own criminal behavior

was directly responsible for the illegal release of approximately 1.4

million dosage units of prescription drugs into society- with all of the

disastrous consequences for public health that implies. This court must

follow the statute and not depreciate the “seriousness of the offense.”

Imposing a sentence of 33 months for the most culpable person in a 1.4

million dosage pill mill would undermine the seriousness of the offense.
  The undersigned and the court will rightfully investigate with the

BOP whether the prisoner’s possible recurrence of cancer is being

appropriately addressed within the prison medical system. This claim

should not be accepted just because the prisoner says so. The prisoner

also filed a 2255 petition claiming that one of the two AUSAs previously

handling the case threatened the defendant’s family in order to get him

to plead guilty. This was simply false. This cautions the court that the

prisoner’s claims about his lack of medical care are not automatically

true.

                              Conclusion

  Mr. Saad’s motion should be denied.
                                Respectfully submitted,

                                MATTHEW SCHNEIDER
                                United States Attorney

                                s/ WAYNE F. PRATT
                                Assistant United States Attorney
                                211 West Fort Street, Ste. 2001
                                Detroit, MI 48226
                                Phone: (313) 226-9100
                                Email: wayne.pratt@usdoj.gov
  Dated: April 21, 2020                Bar No. P32528



                      CERTIFICATE OF SERVICE


  I hereby certify that on April 21, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF

system, which will send notification to all counsel of record.



                                  s/ WAYNE F. PRATT
                                  Assistant United States Attorney
